Order filed, December 11, 2017.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-17-00864-CV

                                 TU NGUYEN, Appellant

                                              V.

                         RELATIVE LENDING, INC., Appellee


                         On Appeal from the 10th District Court
                               Galveston County, Texas
                             Trial Court Case 17-CV-0790


                                          ORDER
       The reporter’s record in this case was due December 16, 2017. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Gail Jalufka, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.


                                        PER CURIAM